Citation Nr: 1206950	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-20 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by neck and joint pain.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for G6PD deficiency.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for carpal tunnel syndrome.

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

9.  Entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disabilities.


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005.  He also had total prior active service of 1 year, 3 months, and 25 days and total prior inactive service of 21 years, 1 month, and 3 days.  He had service in Iraq from February 2004 to February 2005.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the RO.  

After reviewing the claims file shows that additional development of the evidence is warranted prior to further consideration by the Board.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  VA will notify the appellant if further action is required.

In December 2011, during the pendency of the appeal, this unrepresented Veteran submitted a substantial amount of additional evidence to the Board in support of his appeal.  However, he has not waived his right to have such evidence reviewed by the RO prior to consideration by the Board.  38 C.F.R. § 20.1304(c) (2011).  Accordingly, the additional evidence is referred to the RO for appropriate action.  



REMAND

In October 2011, the Veteran was scheduled to have a hearing at the RO before a member of the Board.  However, he failed to report for that hearing.

In early December 2012, the Veteran reported that he had missed his hearing due to the fact that he had been ill.  However, he stated that he was still interested in having a hearing and filed a motion to have it rescheduled.  He also reported a change of address.

In February 2012, the Veterans Law Judge, who had been scheduled to preside over the Veteran's October 2011 hearing, granted the Veteran's motion for a new hearing.  Accordingly, the case is REMANDED for the following actions:

Schedule the Veteran for a hearing before a member of the Board.  In so doing, inform the Veteran of the various venues for his hearing, as well as his options for representation before VA.  

The Veteran is advised that it is his responsibility to report for the hearing, or, if he no longer desires to have a hearing, to notify VA in a timely manner.  

In the event that the Veteran does not report for the scheduled hearing, a copy of the notice informing him of the date, time, and place of the hearing must be associated with the claims folder.  It should also be indicated whether any notice that was sent was returned as undeliverable.

When the foregoing actions have been completed, return the case to the Board for further action.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


